 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.F.GoodrichGeneralProductsCompany, aDivision of the B. F. Goodrich CompanyandInternationalChemicalWorkers Union and itsLocal343, AFL-CIO-CLC. Case 9-CA-8909October 31, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 24, 1975, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedexceptions and a supporting brief and a brief inanswer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,conclusions,and recommendations of the Admims-trative Law Judge as modified herein.1.As fully described in his Decision, the Admin-istrativeLaw Judge, in finding that Respondentviolated Section 8(a)(3) and (1) of the Act bydischargingall itscafeteria employees and violatedSection 8(a)(5) by subcontracting out its cafeteriaoperations in September 1974, relied on certain priorconduct of Respondent as evidencing its antiunionmotivation. In this regard, the Administrative LawJudge found that on May 3, 1974, duringa meetingheld with the cafeteria employees some 5 days priorto the electionherein, Respondent, through SullivanandMassi,itspersonnel director and industrialrelationsmanager,respectively, informed these em-ployees that they were to receive benefits which theyhad not previously enjoyed; impliedly promisedthem additional benefits if they would give Respon-dent a year without the Umon; and threatened theloss of such benefits and, indeed, the closing of thecafeteriaoperations, in the event they selected theUnion as their collective-bargaining representative.He further found that on May 7, during the course ofindividualdiscussionsheld with each of the cafeteria1With respect to Massi's remarksof May 7, theAdministrative LawJudge completely credited the testimonyof three employees. In this regard,however, the AdministrativeLaw Judge, apparentlyby inadvertence, failedto cite all the pertinent portions of the testimony of Cuzzens,one of thethree,which clearly show that Massi,inter aha,specifically repeated hisearlier threatmadeon May 3to close down or to subcontract out thecafeteria operationsThus, the relevant portions of Cuzzens'testimonyappear in the record as follows:He [Masai ] said that Akron [Respondent's corporate headquarters ]was appalled with the conditions down here and he wasgoing to try to221 NLRB No. 55employees,Massi reiterated the remarks previouslymade by him and Sullivan at the May 3 meeting.'The above conduct was specifically alleged in thecomplaint to be violative of Section 8(a)(1). Howev-er, the Administrative Law Judge, despite the findingthat such conduct interfered with the employees'exercise of their Section 7 rights, concluded that nofindingof a violation could be based thereoninasmuch as such conduct fell outside the 6-monthlimitation period imposed by Section 10(b) of theAct.The General Counsel, although urging that theAdministrative Law Judge properly relied on suchconduct to establish Respondent's motivation for itssubsequent actions, specifically excepts to the Ad-ministrative Law Judge's failure to find a violation ofSection 8(a)(1) based on Massi's remarks of May 7on the ground that this conduct occurred within the10(b) period. While we agree with the AdministrativeLaw Judge's conclusion that Respondent's conductof May 3 and 7 may properly be relied on to shedlight on its subsequent actions,2 we also find merit inthe General Counsel's exception.Thus, an examination of the formal papers in thisproceeding, which were received into evidence at thehearing without objection, discloses that the chargeherein was filed with the Board on October 29, 1974,and that Respondent was served with a copy of thecharge on November 6, 1974, as evidenced by areturn receipt card bearing that date. It isthereforeclear that Massi's conduct on May 7 in fact occurredwithin the 10(b) period and, inasmuchas we agreewith the Administrative Law Judge's conclusion thatsuch statements interfered with the employees' rights,we find that Respondent thereby violated Section8(a)(1) of the Act. Accordingly, we shall modify theAdministrative Law Judge's recommended Order toconform herewith.2.We agree with the Administrative Law Judge'sconclusions thatRespondent, by discharging itscafeteriaemployees and subcontracting out itscafeteriaoperation in September 1974, violatedSection 8(a)(3), (5), and (1) for the followingreasons:The record discloses that for the 28 years precedingthe events herein Respondent had maintained an in-plant cafeteria through contractual arrangements,most recently with Mary Pape and, prior to that time,with the latter'smother. Throughout this perioddo something about it, and would we give them a year without joiningthis union,would we giveGoodrich ayear, you know, to see what theycould work out f o r us ... .Oh, yes, he didtellus the same thing he did before, that we couldlose the benefits and things if we got the union in there,because theydidn'twantit inThey couldclose the place down, or contract out orwhatever.. .2Local Lodge No 1424,International Associationof Machinists [BryanManufacturingCo] v NL.R B.,362 U S411 (1960) B. F. GOODRICH GENERAL PRODUCTS CO.289Respondent considered the cafeteria workers to beemployees of the Papes rather than of itself.However, following the filing of a representationpetition by the Union in early 1974, the Boarddetermined that the cafeteria workers in fact wereemployees of Respondent.3 Subsequently, during theweek immediately prior to the election, Respondentengagedin the above-described conduct. Following aBoard-conducted election on May 8, the Union wascertifiedas the representative of the cafeteriaemployees.Shortly thereafter, Respondent, without any notifi-cation to the Union, arranged for three cateringservice companies to inspect its cafeteria operationsso that, according to Sullivan's testimony, they could"give us their opinion of the operation and perhaps aproposal as to how they might operate the thing,should we eventually happen to go in that direction."It is undisputed that Respondent was not charged byany of the catering service companies for theirservices.Commencing on June 12, Respondent and theUnion held four negotiation sessions, none of whichlasted longer than 1 hour.4 At the outset of the June12 session, the Union presented its initial demands.Respondent, however, did not at that time, nor atany other time during this session or the ensuingsessions,present an offer to the Union or make acounterproposal to the Union's demands. Shortlythereafter; in response to an inquiry by a unionrepresentative concerning the activities of the cater-ing companies on Respondent's premises, Sullivan,ashe had during the May 3 meeting with theemployees, took the position that Respondent "is notin the food business and we don't feel we want to getinvolved in handling such an operation and are notat all interested in running the cafeteria." Althoughthere followed some discussion concerning contractterms, the session concluded with Sullivan restatingthe above position, and advising the Union thatRespondent could make no commitments as to whatwould happen in the future and that Respondentwould notify it of any information received from thecatering services.At the outset of the bargaining session held on July23, Sullivan stated that Respondent was continuingto review the possibility of subcontracting out itscafeteria operation and that it "was at the point3In his Decision and Direction of Election issuedon April 4, 1974, inCase 9-RC-10467, the Acting Regional Director for Region 9 concludedthatMary Pape was a supervisor of Respondent,rather than anindependent contractor,and that, therefore,the cafeteria workers were infactRespondent's employees.In so concluding he relied on hisfindings,inter alia,that Pape was salaried,that Respondent required all cafeteriaworkers hired by Pape to be examined and approvedby itsmedicaldepartment;that the working capital, inventory, and profits of thecafeteriawere the exclusivepropertyof Respondent;that the expenses of thewherewe are seriously considering doing so."Sullivan, however, added that "we have a couple ofmore matters to look into before we make a finaldecision," and asked the union representatives whatalternatives theymight suggest. The Union thenproposed that the present arrangements with Papecould be continued. To that proposal, Sullivanresponded that "we still feel that it is best for us allthat we don't try to run the cafeteria," and that "[t]heNLRB rules that we were joint employers, but wedidn't and still don't think we were." Thereafter,during the discussion concerning the terms andconditions of employment for the cafeteria workers,Sullivan twice advised the Union that such matterswould have to be negotiated with the cateringcompany.At the bargaining session held on July 31, Gottsch-alk, acting as Respondent's principal spokesman dueto Sullivan's hospitalization, asked the Union wheth-er it had any alternatives to subcontracting which itwould like to discuss. One of the union representa-tives responded that the Union might file unfairlabor practice charges. Gottschalk then informed theUnion that Respondent would be proceeding tomake arrangements with a catering company toassume the cafeteria operations and stressed that thelatter would negotiate a contract with the Union. Thesessionconcludedwith the Union asserting itsposition that it wanted to negotiate a contract withRespondent and not its subcontractor.At the outset of the final meeting held onSeptember 9, Sullivan informed the Union thatRespondent had executed a contract with MackeCompany, one of the companies which it hadcontacted soon after the Union's certification, andthat the latter would be assuming the management ofthe cafeteria effective September 16, and would benegotiating with the Union over a collective-bargain-ing agreement. The, Union then requested a copy ofthe contract between Respondent and Macke Com-pany which, however, Respondent refused to pro-vide. Sullivan and Gottschalk then reiterated Re-spondent's positions that it was not, and did notdesire to be, in the "food business," and that thecafeteria workers were not its employees. The sessionconcluded with Sullivan advising the Union that hewould be waiting to hear from it so that he couldcontact Macke Company to arrange for negotiations.cafeteria,includingpayroll andworkmen's compensation contributions,were paidout ofan account bearing Respondent's name,that Respondentaudited thefinancial books of thecafeteria;and that Respondent retainedcontrol over the hours of cafeteria operation,menus, and prices. Bytelegraphicorder dated April 25, 1974, the Board denied Respondent'srequest for reviewof the ActingRegionalDirector's decision.4At the hearing, minutes of the bargaining sessions,which had beenprepared by Respondent,were received into evidence.Thisevidence wassupplementedby thetestimony of various witnesses. 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDShortly thereafter, the cafeteria employeeswereremoved from Respondent's payroll, and in effecttransferred toMacke Company. Ultimately theUnion, apparently under protest, signed an agree-ment with Macke.In light of the above facts, we agree with theAdministrative Law Judge's conclusions that Re-spondent discharged its cafeteria employees becausethey had voted for the Union and that the bargainingwhich followed the Union's certification was nothingmore than a "charade." Thus, that Respondentmanifested a great degree of animus towards theUnion is amply illustrated by its preelection conductthrough which it clearly conveyed to its employeesthat the cafeteria operation could be continued as ithad in the past if they would give Respondent a yearwithout the Union, but that a union victory mightmean the closing of that operation. Consistent withthat threat,Respondent, almost immediately aftertheUnion's certification, arrangedwith variouscatering companies to inspect its cafeteria operationand to make proposals concerning that operation,services for which Respondent was not charged andfrom which the inference is clear that Respondenthad already begun the process of divesting itself ofany role as the employer of the cafeteria employees.ThatRespondent's subsequent efforts at thebargaining table were little more than an attempt tocreatean appearance of good-faith bargaining is alsoclear.Thus, Respondent's previously demonstratedanimustowards the Union in itself casts seriousdoubt as to the genuineness of the bargaining here.5However, in reaching our conclusions herein we donot rely solely on Respondent's prior animus, for it isapparent that throughout the bargainingsessionsRespondent was motivated by a desire to rid itself ofthe cafeteria employees and their selected representa-tive.Thus, from the very outset of negotiations andcontinuingthroughout the remaining meetings,Respondent consistently repeated the refrain that itdidnotwant to get involved in the cafeteriaoperation and, in total disregard of the Board'sdeterminationin the prior representationcase, that itdid not consider the cafeteria workers as its employ-ees.Furthermore, we find that, in the totality of thecircumstanceshere,Respondent in fact merelyengaged in sham bargaining. Thus, while the recorddiscloses that some discussion concerning contracttermsoccurredduring the negotiation sessions,Respondent at no time made any counterproposalsto the Union's initial demands. With' respect to thealternativetosubcontracting - suggested by theUnion,Respondent, despite a 28-year history ofmaintaining the cafeteria operation, summarilyrejected this proposal, again asserting that it was notin the "food business" and expressing only in themost general terms a position that the Union's wagedemands would make the cafeteria operation uneco-nomical. However, with regard to the latter, when theUnion requested information concerning the fman-cial arrangements between Respondent and MackeCompany, information which was necessarily rele-vant to any meaningful discussion of the relativecosts between subcontracting and maintaining thecafeteria operation as it had been, Respondent flatlydenied the requests Finally, in finding that Respon-dent engaged in sham bargaining, it is apparent thatRespondent, in implementing its earlier threat, hadmade a firm decision to subcontract out its cafeteriaoperation at least as early as July 23, the date of thesecond negotiation session between the parties. Thus,as noted above, during the discussion of contractterms at that session, Respondent twice asserted thatsuch items would have to be' negotiated with thecatering company. While perhaps this stated positiondoes not demonstrate that Respondent had selected aparticular catering service at that time, it surelyreveals that Respondent had by then in fact made afirm decision to subcontract and belies Respondent'scontention that no final decision to, subcontract outthe cafeteria operations was made until September.Based on the foregoing, we find that Respondent'sdischarge of its cafeteria employees was based onantiunion considerations and that its conduct hereinevidences a -total rejection of the principles ofcollective bargaining. Accordingly, we conclude, asdid the Administrative Law Judge, that Respondenthas thereby violated Section 8(a)(3), (5), and (1) ofthe Act.5Cf.LonghornMachineWorks, Incorporated205 NLRB 685 at fn. 1(1973);Town & Country Manufacturing Company, Inc., and Town & CountrySales Company, Inc,136 NLRB 1022, 1026 (1962).6The General Counsel,inter aha,has also excepted to the Administra-tiveLaw Judge's failure to find that Respondent, as alleged in thecomplaint,violated Sec. (a)(5) by its refusal to furnish this information uponthe request of the Union and to his failure to provide a remedy therefor. Wefind merit in these exceptions.Thus, as noted above,Respondent flatlyrefused to furnish such information during the September 9 bargainingsession.The record further discloses that the Union, by letter datedSeptember 17, again requested such information.WhileRespondentsubsequently submitteda copy of itsagreementwith Macke Company tothe Union, it is undisputed that the financial details of the agreement hadbeen deleted by RespondentItiswell established that a duly designated collective-bargainingrepresentative is entitled,upon request, to such information as may berelevant and necessary to the proper performance of its statutory duties andthat an employer's refusal to furnish such information, except in unusualcircumstances not present herein, constitutes a violation of Sec. 8(a)(5).N.L RB. V. Acme Industrial Co.,385 U.S 432, 435-436 (1967). In theinstant case, it is clear that the information requested by the Union wasboth relevant and necessary to enable the Union to engage in meaningfulbargaining concerning the subcontracting out of the cafeteria operation andthat,therefore,Respondent's refusal to furnish such information wasviolative of Sec. 8(a)(5). Accordingly, we shall modify the AdministrativeLaw Judge's recommended Order in this respect. B F GOODRICH GENERAL PRODUCTS CO.3.The Administrative Law Judge, in providing aremedy for Respondent's violations of Sec. 8(a)(3),(5),and (1),inter alia,recommended that Respon-dent be prohibited from subcontracting out itscafeteria operations for a period of 1 year.Wespecifically do not adopt this portion of his recom-mended remedy.Thus, in cases such as this, involving the unlawfulsubcontracting or discontinuance of a portion of anemployer's business, the Board traditionally hasrequired the employer to reestablish those opera-tions,but, recognizing the right of an employer tooperate its business in any manner it deems desira-ble,absent unlawful reasons, the Board has notprecluded such an employer, once it has fulfilled itsstatutory obligation to bargain in good faith, fromsubcontracting itswork in the future based onlegitimate business reasons.? No reason exists herewhich warrants a departure from the remedy theBoard has customarily applied in cases of this kind.We, therefore, shall additionally modify the Admin-istrativeLaw Judge's recommended Order in thisregard.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,B.F.GoodrichGeneral Products Company, aDivision of the B. F. Goodrich Company, Marietta,Ohio, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Interna-tional ChemicalWorkers Union and its Local 343,AFL-CIO-CLC, as the exclusive representative ofthe employees in the following appropriate unit:All cafeteria employees employed by the Employ-er at its cafeteria located in its manufacturingplant atMarietta,Ohio, excluding all officeclerical employees, professional employees, allother employees, all guards and supervisors asdefined in the Act.(b)Refusing to furnish the above-named labororganization information concerning the financialarrangementsbetweenRespondent andMackeCompany relating to the subcontracting of Respon-dent's cafeteria operations at itsMarietta,Ohio,plant.(c)Discouraging membership in the above-namedor any other labor organization of its employees bydischarging employees because of their membership,7See, eg.,Parkiane Hosiery Co, Inc. and Mervyn Roberts d/b/a ParkianeHosiery,203NLRB 597, 620 (1973);Town & Country Manufacturing291support, or activities on behalf of the above-namedor any other labor organization.(d)Directly or indirectly promising its employeesbenefits, or threatening its employees with loss ofbenefits, including the threat to subcontract out ordiscontinue its cafeteria operations, in order toinduce its employees to abandon their support of theabove-named or any other labor organization.(e) In any other manner interfering with, restrain-ing,or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist theabove-named labor organization, or any other labororganization, to bargain through representatives oftheir own choosing, and to engage in other concertedactivities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Cancel its existing contracting arrangementwithMacke Company with respect to the cafeteriaoperation at Respondent's Marietta, Ohio, plant.(b)Reestablish the former cafeteria operation atRespondent's Marietta, Ohio, plant.(c)Offer the 11 employees previously employed byRespondent at the above-mentioned cafeteria imme-diate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalentpositions,withoutprejudice to theirseniority and other rights and privileges. Make wholeall of the above employees for any loss of earningsthey may have suffered by reason of the discrimina-tion against them by payment to each of the sum ofmoney each would have earned during this period,lessnet earnings, if any, to be computed inaccordance with the formula set forth in FW.Woolworth Company,90 NLRB 289 (1950), togetherwith interest thereon at the rate of 6 percent perannum as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).(d)Upon request, bargain collectively with theabove-named labor organization as the exclusiverepresentative of all the employees in the appropriateunit set forth above in respect to rates of pay, wages,hours of employment, or other terms and conditionsof employment, and embody any understandingreached in a signed agreement. Further, uponrequest, furnish the above-named labor organizationinformation concerning the financial arrangementsbetweenRespondent and Macke Company withrespect to the subcontracting out of the cafeteriaoperation.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,Company, Inc, supraSee alsoN L R B vPrestonFeed Corporation,309F 2d 346, 352 (CA 4, 1962) 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDallpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(f)Post at its plant in Marietta, Ohio, copies of theattached notice marked "Appendix."8 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 9, after being duly signed by Respon-dent's representatives, shall be posted by the Respon-dent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 9, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges unfairlabor practices not specifically found herein.8 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inInternational ChemicalWorkers Union and itsLocal 343, AFL-CIO-CLC, or any other labororganization of our employees, by dischargingany of our employees because of their member-ship, support, or activities on behalf of the above-named or any other labor organization.WE WILL NOT directly or indirectly promise ouremployees benefits, or threaten our employeeswith loss of benefits, including the threat tosubcontractout or discontinue our cafeteriaoperation, in order to induce them to abandontheir support of the above-named or any otherlabor organization.WE WILL NOT refuse to bargain collectively withtheabove-named labor organization as theexclusiverepresentative of our employees in thefollowing appropriate unit:All cafeteria employees employed by theEmployer at its cafeteria located in itsmanufacturing plant atMarietta,Ohio,excluding all office clerical employees, pro-fessional employees, all other employees, allguards and supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organize, to form,join, or assist the above-named or any other labororganization, to bargain through representativesof their own choosing, and to engage in otherconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.WE WILL cancel our existing contractingarrangement with Macke Company with respectto the cafeteria operation at our Marietta, Ohio,plant.WE WILL reestablish our former cafeteriaoperation at our Marietta, Ohio, plant.WE WILL offer the 11 employees previouslyemployed by us at the above-mentioned cafeteriaimmediate and full reinstatement to their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority and other rights andprivileges, and WE WILL make them whole for anyloss of earnings they may have suffered by reasonof our discrimination against them.WE WILL, upon request, bargain collectivelywith the above-named labor organization as theexclusive representative of our employees in theaforementioned appropriate unit with respect torates of pay, wages, hours of employment, orother terms and conditions of employment, andembody any understanding reached in a signedagreement.WE WILL, upon request, furnish the above-named labor organization information concern-ing the financial arrangements between us andMacke Company relating to the subcontracting ofour cafeteria operation at our Marietta, Ohio,plant.B. F. GOODRICHGENERAL PRODUCTSCOMPANY, A DIVISION OFTHE B. F. GOODRICHCOMPANYDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held at Marietta, Ohio, on May 8,1975, on complaint of the General Counsel against B. F.Goodrich General Products Company, a Division of the B. B. F. GOODRICH GENERAL PRODUCTS CO.293-F.Goodrich Company, herein called the Respondent orthe Company. The charge was filed on October 29, 1974,by International Chemical Workers Union and its Local343,AFL-CIO-CLC, herein called the Union, and thecomplaint issued on March 20, 1975. The issue of the caseiswhether by contracting out the work of its cafeteriaemployees after they had chosen to be represented incollective bargaining by the Union, in effect discharging allof them, the Respondent violated Section 8(a)(3) and (5) ofthe Act. Briefs were filed by the General Counsel and theRespondent.,Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTIn itsMarietta, Ohio, plant the Respondent manufac-tures andsells plasticproducts. During the past 12 months,a representativeperiod, it had direct inflow of goods ininterstatecommerce at this location valued in excess of$50,000, all purchased and received from but-of-statesources.Ifind that the Respondent is engaged incommercewithin the meaning of the Act.intended to give the color of legality to an,,illegaldetermination always fixed with finality the day after theemployees voted in favor of the Union.At the hearing the Respondent advanced, a number ofdefenses, some directly and some obliquely., For the mostpart its witnesses - all personnel and industrial relationsofficials- articulated the defense in terms of what theytold first the employees directly, and then the union agents,at the time of the events. Among, the defenses are thecontentions that Respondent does not know ,how to run acafeteria and therefore had no choice but to discontinueany such business in its own name; that it,did discuss itscontracting away intention with the Union, as Board lawrequires; and that it was only after exhaustive bargainingon the subject that it acted. There is also the suggestedargument that if Jack Sullivan, the Company's,personneldirector, 5 days before the election,, gave the employeesvery valuable fringe benefits, - some-ever} retroactively -which they had, never enjoyed before, as good reasons whythey should oblige the , Company and vote against theUnion, it was the Board itself that was responsible for,hisconduct by virtue of its holding that, the cafeteriaemployees were in fact employees of the Respondentcorporation.II.THELABOR ORGANIZATIONS INVOLVEDIfind that InternationalChemical Workers Union anditsLocal 343,AFL-CIO-CLC, are labororganizationswithin the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe Case in BriefSince shortly after establishment of its Marietta plant in1947, the 500 or so production and maintenance employeesthere have been represented by the Union - Local 343 -under successive collective-bargaining contracts.. Theemployees working in the plant cafeteria, which has alsobeen in operation there all these years, were never, until theeventsgiving rise to this case, engaged in collectivebargaining. In early 1974, they too joined the Union, whichthen filed a representation election petition with the Board(Case 9-RC-10467). The election was held on May 8, theUnion won, and it was certified as exclusive agent of thethen - 11 cafeteria employees on May 16. Managementagents met with union representatives on June 12, July 23,and July 31, 1974; much of the talking was devoted to theCompany's announced resolve to contract away the entirecafeteria operation and the Union's objection to such amove. On September 9, the Respondent signed a contractwithMacke, an independent employer, to take over thecafeteria business, and on September 9 the Union wasinformed of the completed transaction. Shortly thereafterthe employees involved became employees of Macke, andremain so today.rThe complaint alleges that the Respondent removedthese employees from its payroll, in retaliation for choosingto be represented by the Union - in violation of Section8(a)(3) of the Act, and, that whatever talking it carried onwith the Union in June and July was no more than a sham,A.Proof of AntiunionMotivation 'On May 3, 5 days before the Board-conducted election;Sullivan called the 11 cafeteria employees to a meeting,during working hours, and read a prepared statement tothem. In the, representation case the . Company hadcontended it was not ,their, employer,, the RegionalDirector's decision in the case found otherwise, and, onappeal, the Board had, on May 1, also found against theCompany. Sullivan-told the employees of this decision ofthe Board, and then advised them that as of that day all I1of them were receiving the full benefits - always enjoyedby the larger number of production and maintenanceemployees in the plant - of the Company's pensionprogram (retroactive to their, initial employment in thecorporation), hospitalization insurance, life insurance, andsick and accident benefits. These were all benefits whichthe employees had-never before enjoyed and among theparticular-improvements in their conditions of employmentwhich they sought to obtain via the collective-bargainingroute.Sullivan said more that day. He also told the employeesthey should vote against the - Union in the imminentelection, they stood to lose all these benefits if they didotherwise, indeed could lose their jobs, and that, there wasmore the Company's main office in Akron could-do-for theemployees - but always without the Union in the picture.There is only a partial conflict in the testimony betweenthree ladies- cooks and sandwich makers - who werepresent, and Sullivan, and the disagreement is more amatter of nuance than substance. Neither Roger, Great-house, the assistant personnel manager, nor .AnthonyMassi, the industrial relations manager, who stood, next toSullivan that day, gave any testimony about what he said. Ido not credit Sullivan where he disagrees,, if disagreement itcan be called, with the ladies' testimony. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDDonna-Williamson:"There were several things broughtup, one I remember is they did ask-us to wait one yearbefore wedecided to go into the union, he said in one yeartime thingswould be straightened up, if we wanted to gointo the unionafter- the year,- that union would accept usagain." "He alsosaid, that we should consider voting, thatallof our benefits that we had just received could bejeopardized, They=may be taken away or we-may not havethem, or evenour jobs could be taken."Maysle Cuzzens:" . . . [H ]e told us that we were to getthese benefits,and that he knew that we [were] thinkingaboutjoining aunion and we should think very carefullyabout thisbecause they didn't'want the union-in there .. .he said,that he thought that grownup people could talkand settlethings withoutsomeoutside interference to, help.And he saidthese` benefits -had been given to us and theycould be takenaway but they didn't want that union inthere.And' Mr. Massi agreed with that ... Mr. Massi alsosaid we should'think carefully about this' union, that theymight`close it, down, they didn't have to run that place., Hesaid B.F.- Goodrich is not in the food business ...." "He didn't tell you that if the union was voted in that theywould, have, to- negotiate with, the union for those benefits?A. No."-Opal Slider:" ... [H]e said that we should think thematter overbefore we decided theunion,because we couldlose all of ourbenefits." In cross-examination of thewitness counselfor the Respondent showed that in herearlier investigationaffidavit there appeared the followingstatements:"All I remember is that Sullivan announcedthat we wereconsidered-employees'of the B: F. Goodrichby the labor board and that because of that we were goingto receive, the same benefits as the other'employees." Onredirect it wasthen established that the affidavit continuedimmediatelyafter the foregoing quotation with the follow-ing words:"-I think it,was at this time Mr. -Sullivan askedthe employeesto give Goodrich another year so they, couldstraightenthis out." Slider's transcript testimony alsocontainsthe following: "Did he [Sullivan] according toyour presentrecollection say anything else? A.- Well, what Isaid,give it seriousthought before- we signed -the union,because we-could-lose our, benefits.",,Massi -testified but contradicted none of -the ' foregoing.About this meeting Sullivan testified only that-he told theemployeesall the benefits he was giving them would besubject tonegotiationsin the event they should vote for theUnion.,He otherwisedid not deny one word of thewomen's testimony:Asked had he told -them they shouldthree timessaid he could not remember. His, earlieraffidavit reads:-"I -did,prior to the election - ask -theemployeesto give Goodrich another year and not to votefor the union."As a witness in this case Sullivan cannot becredited.-- ° --Four, days, later, the afternoon of the. day before theballoting;Massiwas back in the cafeteria and had eachwoman comeinto a room where he could talk to her alone.From thetestimonyof Williamson:"Mr. Massi told us thatwe should takevery serious consider all points [sic]. Hesaid-please giveus one year toystraighten things out. Saidafter a year's time we could still go back into the union ifwe wanted to. He also said that Akron had no idea thecafeteria was in the condition that, it was °in:'' "Well besidestelling us to consider what- we were, doing, and not to votefor the union, he asked me if I would consider it ... .Cuzzens:"He said that Akron -was appalled with theconditions down here and he was going to try to dosomething about it, and would we give them a year withoutjoining this union, would we give Goodrich a year, you-know, to see what they could work out for us." ". . [H ]edid tell us the same thing he did before, that we could losethe benefits and things if we got the union in there, becausethey didn't want it in."Slider:"Well,Mr. -Massi'said Thathe wasn't aware of the working conditions in Marietta; thatAkron wasn't aware of the working. conditions in Marietta,of our benefits and all and he said to give him a year towork things out and not vote for the union. And see whatthey could work out for us."Called as a witness after these women, Massi's onlyreference to the interviews he had with everyone of the 1, 1,cafeteria employees was that his purpose in talking to themwas so, they could have the opportunity to ask him anyquestions theywished. , I credit the three employeescompletely.-I find that by granting to the employees pension benefits,hospitalization and life insurance, and sick and accidentbenefits, all of which they had never previously enjoyed,theRespondent restrained and coerced them in theirstatutory rights freely to engage in concerted ' activities.N.L.R.B. v. Exchange Parts,375 U.S. 405 (1-964).-There isnomerit in the contention that the National -- LaborRelations Board forced this action upon the Respondentby finding the cafeteria workers worked for the Respon-dent. If the Company had been underpaying these womenin violation of the Fair Labor Standards Act, that is onething; this case has nothing to do with that. There is,no lawwhich- dictates that an employer must give "all employeesnot represented by a union the precise benefits enjoyed byothers covered by a,collective-bargaining contract. What ismore important here,- however— is the - unquestionableevidence that Sullivan's real purpose in giving thesebenefitswas to, wean the employees away, from theirproumon resolve. He told them that clearly enough bysaying they could lose them if they disagreed with hisconcurrent requests that they vote against the Union. -It is of no moment that in a technical sense there can beno formal conclusion that by this bribery and threat theRespondent, committed unfair labor practices in, violationof Section 8(a)(1) of the statute; Section 10(b) precludesthat precise finding now. But the evidence neverthelessremains proof positive of the Respondent's determinationto avoid dealing with any union with .respect to these I 1employees. Sullivan's announced intention may have beenvoiced morethan6 months before the filing of the charge,but it was articulated very shortly before he fired, all thewomen after their prounion vote. There is no limitationupon evidence of motivation, and here the indication ofillegal purpose could not have been more timely related tothe critical conduct in question. As the Court said inExchange Parts:"The danger inherent, in, well--timedincreases in benefits is the suggestion of a fist inside thevelvet glove." The Respondent followed the gift with the B. F. GOODRICH GENERAL PRODUCTS `CO.expresslypromised retaliation.And Massi'srepeatedthreats to each employee individually only a few days latermade even clearer the Respondent's preparation to see thatthe employees paid a price for any votes in favor of theUnion.B.Violations of Section 8(a)(3)The Respondent'operation toMacke was so that the women would ceasebeing;employees of the Respondent.Whether-this actionbe called a discharge,a layoff,a transfer,or anything else,allitamounted to in the statutory sense is that theRespondent discriminated against them in their employ-ment relationship with Goodrich.It is too late a day inhistory to play around with words when people's jobs areinvolved.No more could an employer defend against aviolation of Section 8(a)(3) of the statute on the groundsthat it simultaneously found comparable employment forthedischargeewith some other employer,union ornonunion.The reason why the Respondent contracted with Macketo take over the cafeteria was because the employees hadvoted in favor of the Union,had ignored management'srequest that they not do so, indeed had flouted the directthreats that this is exactly what would happen to them ifthey persisted in deciding for themselves whether or not tobe represented by a labor organization.No clearerviolation of the statute could be shown.I find that bringingabout the transfer of these employees to Macke's employ,the Respondent discharged all 11 of them in violation ofSection 8(a)(3).In a sense the defense is comparable to a frequentcontention in Board proceedings that the employees werereleased for just cause,and not because of an illegalpurpose.The Respondent made its pitch on this scoredirectly to the union agents during the three meetings afterthe certification issued-that it was not in the foodbusiness,that it did not have the required expertise tooperate a cafeteria,etc.,and that these were the reasonswhy it had no choice but to remove the employees from itspayroll.Spoken to the union agents at the ostensiblenegotiations,these assertions were not true,and repeatedafter the hearing in defense of this complaint,they remainunconvincing.The Respondent had operated this cafeteria- without change in method,as Sullivan admitted at thehearing- since 1947. There was no reason why it couldnot continue to do so exactly as it had always done. Theonly thing that changed was that the union appeared onthe scene. But there is no real need to infer anything, forSullivan's affidavit confirms the testimony of the employ-ees and proves literally not only that the Respondent couldoperate a cafeteria but also that it wanted to continue it -if only the employees would vote against the Union.This isthe absolute import of Sullivan's statement to the employ-ees assembled,repeated by Massi to each woman separate-ly, that if they would give the Company a year everythingwould be fine,and they could keep the benefits.N. THE REMEDY295As in every unfair labor practice case, the remedial ordermust start with an injunction that the Respondent notrepeat the exact offense found to have. been committed.Here it was the act of illegally discharging employees bycontracting away their jobs,and that is what the Respon-dent for sure must not do again.Of course the talking that went on between companyrepresentatives and union agents after the certification wasa "charade,"as -the General Counsel describes it.. Beforemanagement first met with union agents after the certifica-tion,on June 12,the Company already had representativesof three separate catering companies looking over itspremises' and studying the cafeteria operations. When aunion man asked what they were doing there the answerwas so that all three could give the Respondent ideas abouthow the Company-itself might run the cafeteria.Speakingof the July 23 meeting with the Union,Sullivan said at thehearing the thought of contracting with-, anyone-had noteven entered his mind then."...Not at that time did wehave any intention to do so." He said it was not until afterhe returned from the hospital in mid-August that theCompany asked any other company"if you got any offerstomake us."But Donald Gottschalk,another companyrepresentative,testified after Sullivan that at the July 31meeting there was complaint by the union agents about"our comment that we were evaluating outside vendingpossibilities."No amount of discussion about an illegal programalready planned could conceivably rise to the level ofgood-faith bargaining as the concept is embodied in thestatute.Nothing could be clearer than that the Respondenthad no intention to honor the Union's certification, andtherefore violated Section 8(a)(5) of the Act.That theoutright unlawful discharge of all the employees in thebargaining unit for the literal purpose of avoiding any dutyto bargain with their selected representative is a totalrejection of the statutory duty to bargain is a matter ofpure logic,regardless of how the case be reported.What is important here is that injection of this cumula-tive,technical fording of illegality not be used to becloudthe essential import of the necessary remedial order. Anemployer found to have illegally discharged an employeeafter advancing an unconvincing defense of incompetence,may not thereafter discuss the asserted incompetence atlength with his union and proceed to discharge him againwith impunity.In the same sense the Respondent here maynot again tomorrow discuss with the Union its resolve tocontract away these jobs and then go ahead and repeat thesame offense against the statute.A finding that it wasremiss in not adequately discussing the matter wouldsuggest that more talking is all that is now required.Not so.At the same time,an employer's right to dismiss anemployee for cause-any cause,so long as it is the truecause-can never be denied him,and this applies no lessto an employee who has suffered past illegal discrimina-tion.Similarly, an employer has the right to make changesin its business methods - even contracting away theoperations of a cafeteria - so long as its purpose is not anillegalone, even if in the past it used the technique todisguise an unlawful objective. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDHere the Respondent must now totally restore the 11women to their jobs, and make them whole for any lossesthey may have suffered because of the changeover, but itmust also bargain with the Union on request because of theoutstanding certification.To assure effective compliancewith the logical remedial. order, in thespecial circum-stances of this case,the Respondent must be ordered in noevent to contract away the jobs of these women for a 12-month period beginning the day it starts compliance withthisDecision and Order. I view,thisas a reasonablebalancing between the, necessity for effectuating substan-tial remedy of the unfair labor practices committed, andthe Employer's counterpart right to run its business as itseesfit.Moreover,the 1-year concept is peculiarlyappropriate here because it-was initially proposed by theRespondent'sofficials themselves when they asked for 1more year from the employees^for the purpose of satisfyingthe economic demands of the employees,without a union.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESRespondent described in section I, above,have a close,intimate;and substantial relationship'to, trade,traffic, andcommerce among the several States and 'tend,to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.By discharging, all 11 of 'its cafeteria employees onSeptember9, 1974,the Respondent has engaged in and isengaging in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.2.By refusing to bargain with the Union on May 16,1974, and thereafter,the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within -the meaning of Section 2(6) "and (7) of theAct.'UPON COMMERCEThe activities of the.Respondent set out in section III,above,occurring in connection with the operations of the[Recommended Order omitted from publication.]